 CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)
1. CIR./DIST./ DIV. CODE  2. PERSON REPRESENTED                                                                                                    VOUCHER NUMBER
                                                     GREGORY WESTBERRY
3. MAG. DKT./DEF.                NUMBER                      4. DIST. DKT./DEF. NUMBER                               5. APPEALS DKT./DEF.         NUMBER                6.     OTHER DKT.   NUMBER

                                                              2:1 8-CR-61 7
7. IN CASEJMATrER OF (Case Name)                             8. PAYMENT CATEGORY                                    9. TYPE PERSON REPRESENTED                          10. REPRESENTATION TYPE
                                                                Felony        Li Petly Offense                          Adull Defendanl  LI Appellant                       (See Instructions)
                                                                Misdemeanor   Li Other                                  ienile Defendanl LI Appellee
 USA            V.       Gregory Westberry                                                                                                                                  CC

1 I. OFFENSE(S) CHARGED (Cite U.S. Code, Title &                       Section) If more than one offense, list (up to file,) major offenses charged, according to severity of offense.
  18:922(g)(1) Felon in Possession of a Firearm
12. ATI’ORNEY’S NAME (First Name, MI., Last Name, including any siiffixf                                             13. COURT ORDER
    AND MAILING ADDRESS                                                                                               El 0 Appoinling Counsel                           El C        Co-Counsel
                                                                                                                      l F Subs For Federal Defender                     El R        Subs For Retained Allomey
 Mark A Berman Esa   .               I          -
                                                                                                                      LI P Subs For Panel Attorney                      LI Y        Slandby Counsel
 Hartmann Doherty Rosa Berman & Bulbulla
                                                                                                                    Prior Attorney’s Name:    reter ai ter
 65 Route 4 East
 ‘ iver E, ge, M I ñ71                                                                                                  AppointinentDates:      10/3/2018-10/29/2018
                                                                          A ‘1 flfl                                  [I Because Ihe above-n         on represenled has testified under oath or has otherwise
                                                                   )      •,‘ I
         Telephone Number :                                                                                         satisfied this
                                                                                                                                 Court that   e   o
                                                                                                                                                    ) is financially unable to employ counsel and (2) does
                                                                                                                                                         e


                                                                                                                    not wish to waive coun el     cause the interesl ofjustice so require,     attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                            name appears in Item 1 is      ed to repre     t thi person in this c    R
                                                                                                                     LI Other (See Inst c ns




                                                                                                                        (
                                                                                                                                          i       ture       re dinBy Order of the               ourt


                                                                                                                         “-._-—“l)ate oI’era’er                                       Nune Pro Tune Date
                                                                                                                     Repayment or partial repayment order        from   e person represented for this service at time
                                                                                                                -   -appointment- —U- YES--—-I—

                                  CLAIM FOR SERVICES AND EXPENSES                                                                                               FOR COURT USE ONLY
                                                                                                                             TOTAL                    MATH/TECH.             MATH1TECH.
                                                                                                                                                                                                   AD DITIONAL
           CATEGORIES (Attach itemization ofservices sit/i dates)                                                           AMOUNT                     ADJUSTED               ADJUSTED
                                                                                                  CLAIMED
                                                                                                                            CL                          HOURS                 AMOUNT
15         a.                I   and/or Plea                                                                                                                                         4i5w).00
           b.[               nIion Hearings
           c. Motion Hearings
           d. Trial                                                                                                                                                                     U.UU
           e. Sentencing Hearings                                                                                                                                                      --OQO,.
           f Revocation Hearings                                                                                                                                                         0 00
           g. Appeals Court                                                                                                                                             .    ...




           h. Other (Specify on additional sheets)
           (RATEPERHOUR=$                                          )      TOTALS:                                                                              0.00                     0.00
16.        a. Interviews and Conferences                                                                                                                                                u.uu
           b. Obtaining and reviewing records                                                                                                                                           0-00
           c. Legal research and brief         writing                                                                                                                                  0.00
           d. Travel time                                                                                                                                                               0.00
           e. Investigative and other svork (Specify on additional sheets)                                                                                                              0.00
     0                                                                                                     0.00                                                0.00                     0.00
           (RATEPERHOUR=S                                  )   TOTALS:
17.        Travel Expenses (lodging, parking, meals, mileage, etc.)
18.        Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED)                                                                                                 000                      54’                        0.00
19. CERTIFICATION OF A’FLORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                        20. APPOINTMENT TERMINATION DATE                                21. CASE DISPOSITION
                                                                                                                          IF OTHER THAN CASE COMPLETION
         FROM:                                                    TO:

22. CLAIM STATUS                               LI Final Payment                   LI Interim Payment Number                                              LI Supplemental Payment
         Have you previously applied to the court for compensation and/or reimbursement for this     LI YES     LI NO         If yes, were you paid?    LI YES     LI NO
         Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation  anything of value) from any other source in connection with this
                                                                                                                                   or



         representation? LI YES        LI NO           If yes, give details on additional sheets.
         I swear or affirm the truth or correctness of the above statements.
         Signature of Attorney                                                                                                                                Date

         ..-
                                                                   APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                                  24. OUT OF COURT COMP.               25. TRAVEL EXPENSES                26. OTHER EXPENSES                          27. TOTAL AMT. APPRJCERT.
                                                                                                                                                                        $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                        DATE                                        28a. JUDGE CODE


29. INCOURTCOMP.                                    30. OUTOFCOURTCOMP.                  31. TRAVELEXPENSES                 32. OTHEREXPENSES                           33. TOTALAMT. APPROVED
                                                                                                                                                                            $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                               DATE                                        34a.       JUDGE CODE
    in excess oft/me statutory threshold amount.
